HARALSON, J.
1. It is well settled that courts of equity, in dealing with transactions between persons occupying fiduciary relations towards each other, are not confined to cases in which there is any formal or techi-nal relations of that character, such as guardian and ward, parent and child, attorney and client, etc., but *305they apply the principles to all eases in which confidence is reposed by one party in another, and the trust or confidence is accepted under circumstances which show that it was founded on intimate personal and business relations existing between the parties, which gave the one advantage or superiority over the other, and that the burden of proving that the transaction ivas fair and righteous is on the one receiving or acquiring the benefit.—Shipman v. Furniss, 69 Ala. 556; Bancroft v. Otis, 91 Ala. 279; Kyle v. Perdue, 95 Ala. 579; Kidd v. Williams, 132 Ala. 140; 31 So. Rep. 458.
2. The facts as made by the bill are, that complainant was the owner and in the possession of a lot of land containing 2.22 acres on the outskirts of the city of Montgomery, which had been allotted to her as a homestead by the probate court of Montgomery county; that prior to its allotment,. one William- Eastley, brother of the first wife of complainant’s husband, Alfred Gilmer, claimed some interest in said lot and threatened suit against complainant to recover it; that this claim was groundless, but being ignorant of the law, complainant consulted with the defendant,' who advised her that in order io protect her rights in said land against the pretended claim of said Eastley, it Avas necessary for her to institute proceedings to have said land allotted to her as a homestead, and after this Avas done, she could give him a mortgage on said land, Avhich he told her at the time Avould he a “bogus or false mortgage,” and this Avould completely protect her against the claims of said Eastley; that complainant is of the negro or African race, who could neither read nor Avrite, and who, as the proof tends to shoAV, was about 70 years old; that said Cannon was an intelligent white man and her neighbor, in whom at that time she had great confidence, and relying upon his advice and counsel, she consented to petition said court for homestead in the land; that she did file said petition, in Avhi eh matter, defendant was very active, and acted as one of the commissioners in allotting said land to complainant asT a homestead; that on the 14th of January, 1899, the day after the land was allotted to her, defendant, knowing the confidence and trust complainant reposed in him, with his statement *306that it was necessary in order to save lier property from tlie claims of said Eastley, induced lier to make him a mortgage on said land, which he had prepared, to secure a pretended indebtedness of $700, evidenced by a promissory note of that date for that amount, payable on the 14th "of January, 1900; that defendant never paid her, nor any one for her, said $700, or any other sum; that she was not in any manner indebted to defendant, and that said note and mortgage are without any consideration whatever.
It is further averred, that on the Kith December, 1899, defendant had a deed prepared, in which it is recited. that in consideration of the payment by him to her in cash of the sum of $700, she bargained, sold and conveyed to him, a certain designated part of the said lot of land above described, and by playing upon the fears of complainant as to said Eastley, induced her to sign and acknowledge the same, hut that defendant never paid her the sum of $700, or any other sum, and that said deed is wholly without consideration.
The answer of defendant denies all fraud or undue influence in the procurement of said note, mortgage and deed, and sets up that they were given for the considerations therein expressed, which he paid to complainant, and were freely and voluntarily executed by her without coercion or undue influence by him.
The prayer of the hill was for the cancellation of said note, mortgage and deed, as being null and void, etc. The chancellor in the decree rendered, declared said instruments void and ordered their cancellation.
3. The evidence for the complainant tends to support the allegations of the bill, and that for defendant, the defense set up in the answer. It is voluminous, and has been fully examined. The complainant was old, and that she was under the influence and domination of defendant, in whom she trusted, scarcely admits of doubt. She was, as shown, living in a state of great poverty and destitution, and was fed, clothed and warmed — to the extent she could not supply these necessities by her own labor — largely by the charities of good people around her. This lot on which she lived, of small value, *307was lier only earthly possession. It seemed to stimulate the cupidity of defendant, and instead of advising and acting in a manner to aid her. in retaining it as her only shelter, cheerless and comfortless as it was, he appears to have advised her against her interests, and to have set about to deprive her of it. He was a white man, far her superior in education, intelligence, force and station in life. His claim is based on advances, to her in cash from time to timé for several years, to the extent of $¡700, when, as appears, he Avas acquainted with her poverty, and Avell knew that she could not pay such an indebtedness. He, himself, was in narroAV circumstances, and it is to be seriously doubted if he was able to make her such advances, especially when, according to his version, she Avas not refunding the sums loaned to her and, from eATiry indication, never could.
The 6audeuce, as stated, is voluminous, and it would be unprofitable to revieAv and discuss it. We are unable to conclude that the decree rendered is not just; and the elaborate argument of counsel for defendant fails to sliOAY that it is in anyAvise erroneous.
Affirmed.